284 S.W.3d 772 (2009)
Tim CARR and Amy Carr, Respondents,
v.
Benjamin J. PURSCELL, Appellant.
No. WD 69725.
Missouri Court of Appeals, Western District.
June 9, 2009.
Mark T. Kempton, for Appellant.
J. Kirk Rahm, for Respondents.
Before Division Three: JAMES M. SMART, Presiding Judge, JOSEPH M. ELLIS, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Benjamin Purscell appeals from a judgment entered against him in the Circuit Court of Pettis County in an action filed *773 by Tim and Amy Carr stemming from an automobile collision involving Purscell and the Carrs. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).